Citation Nr: 0428476	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  01-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for fibromyalgia with chronic fatigue syndrome, prior to June 
28, 2002.

2.  Entitlement to an initial rating in excess of 40 percent 
for fibromyalgia with chronic fatigue syndrome, from June 28, 
2002. 

3.  Entitlement to an effective date prior to April 10, 1992, 
for the grant of service connection for fibromyalgia with 
chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from April 1, 1988 to 
March 31, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
chronic pain in the hips, knees, ankles, shoulders, and 
pelvis due to an undiagnosed illness, and assigned a 10 
percent rating effective December 10, 1999.  

In his September 2000 notice of disagreement, the veteran 
disagreed with the 10 percent rating that was assigned and 
stated that he believed his symptoms were consistent with the 
criteria for a 20 percent rating.  He also disagreed with the 
effective date assigned for the grant of service connection 
for the disability and raised the issue of entitlement to 
service connection for visual disturbances and headaches, 
including due to an undiagnosed illness.  

The veteran was provided with a statement of the case on the 
issue of entitlement to an initial rating in excess of 10 
percent for the service-connected chronic pain in the hips, 
knees, ankles, shoulders, and pelvis due to an undiagnosed 
illness in October 2000.  He filed a substantive appeal in 
April 2001, again stating that he believed his disability 
should be rated 20 percent disabling.  

In a September 2002 rating decision, the RO denied the claim 
for a higher initial rating; denied service connection for a 
bronchial condition, visual disturbances, and headaches, 
including due to an undiagnosed illness, and found that there 
was clear and unmistakable error in a July 1992 rating 
decision for failing to recognize that his symptoms of 
chronic pain in the hips, knees, ankles, shoulders, and 
pelvis were due to Gulf War Syndrome.  Therefore, the 
effective date for the award of service connection for that 
disability was changed to April 10, 1992, the date his 
initial claim for that disability was received by the RO.  
Additionally, the RO noted that the definition of a 
qualifying chronic disability had been expanded and 
recharacterized the disability as chronic fatigue syndrome.  



The veteran did not appeal the denials of service connection 
for the new disabilities addressed in the September 2002 
rating decision, and the issues are not currently before the 
Board.  They will not be addressed herein.  

In February 2003, the Board undertook additional development 
in conjunction with the veteran's claim pursuant to 38 C.F.R. 
§ 19.9 (2002).  Subsequently, this regulation was invalidated 
and the Board remanded the case to the RO in September 2003.  
In an April 2004 rating decision, the RO again 
recharacterized the veteran's disability as fibromyalgia with 
chronic fatigue syndrome based on the most recent VA 
examination findings, and assigned a 20 percent rating for 
fibromyalgia with chronic fatigue syndrome from April 10, 
1992 to June 27, 2002, and assigned a 40 percent rating for 
fibromyalgia with chronic fatigue syndrome from 
June 28, 2002.  The case has now been returned to the Board.  

The issue of entitlement to an effective date prior to April 
10, 1992, for the grant of service connection for 
fibromyalgia with chronic fatigue syndrome is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  From April 10, 1992 to June 27, 2002, the veteran's 
fibromyalgia was episodic with exacerbations precipitated by 
environmental stress.  

2.  From June 28, 2002, the veteran's fibromyalgia with 
chronic fatigue syndrome was nearly constant and refractory 
to therapy, and resulted in a 50 percent decrease in his 
routine activities compared to his pre-illness level of 
functioning. 




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for fibromyalgia with chronic fatigue syndrome, from 
April 10, 1992 to June 27, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5025 
(2003).  

2.  The criteria for an initial rating in excess of 40 
percent for fibromyalgia with chronic fatigue syndrome have 
not been met from June 28, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5025, 4.88, Diagnostic Code 6354 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The issue of entitlement to an increased initial rating for 
fibromyalgia with chronic fatigue syndrome on appeal was 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on the veteran's 
claim for service connection.  Under 38 U.S.C. § 5103(a), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
However, in this case the increased initial rating issue on 
appeal did not stem from an application for benefits, it 
stemmed from a notice of disagreement to the disability 
rating assigned by a VA rating decision.  Under 38 U.S.C. § 
7105(d), upon receipt of a notice of disagreement in response 
to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which section 5103 
notice was provided, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-03.  Section 5103 notice to the initial claim 
for service connection for hips, knees, ankles, shoulders, 
and pelvis due to an undiagnosed illness was issued in May 
2001.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an increased initial 
rating for his re-characterized service-connected 
fibromyalgia.  As such, the Board finds the VA's duty to 
assist in this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Increased Initial Ratings

Laws and Regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2003).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2003).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

The Board notes that this case addresses the assignment of an 
initial rating for a disability following an initial award of 
service connection for a herniated disc of the lumbar spine.  
In such cases, the rule from Francisco, supra, is not 
applicable.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disability at issue from the 
date of the initial rating evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

The Rating Schedule was revised in May 1996 to provide a 
specific diagnostic code and rating criteria for 
fibromyalgia.  See 61 Fed. Reg. 20,438 (May 7, 1996) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5025).  As 
outlined in the discussion above, the veteran's disability is 
currently characterized as fibromyalgia with chronic fatigue 
syndrome and it has been rated pursuant to Diagnostic Codes 
6354-5025.  

Fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that requires continuous medication for control 
warrants a 10 percent rating.  When the symptoms of 
fibromyalgia are episodic, with the exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time, a 20 percent rating is assigned.  A 40 percent rating, 
the highest available under this code, requires evidence that 
the fibromyalgia is constant, or nearly so, and refractory to 
therapy.  Widespread pain means pain in both the left and 
right sides of the body that is both above and below the 
waist, and that affects both axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025, 
including Note (2003).  

During the pendency of the veteran's appeal, the rating 
criteria pertinent to systemic diseases were changed.  
However, no substantive changes were made to the language of 
38 C.F.R. § 4.88b, Diagnostic Code 6354, which pertains to 
chronic fatigue syndrome.  Chronic fatigue syndrome is rated 
20 percent disabling when there is debilitating fatigue and 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion) which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  A 40 percent disability 
rating is warranted where there are symptoms manifested by 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion, or a combination of other signs and symptoms, 
which are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total per year.  A 60 
percent rating requires symptoms which are nearly constant 
and restrict routine daily activities to less than 50 percent 
of the pre-illness level, or; which wax and wane, resulting 
in periods of incapacitation of at least six weeks total 
duration per year.  A total disability evaluation requires 
symptoms that are nearly constant and so severe as to 
restrict routine daily activities almost completely and which 
may occasionally preclude self-care.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, 
including Note (2003).  

The United States Court of Veterans Appeals (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
§ 4.45 are applicable.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. § 4.14 (2003); Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a separate 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

Factual Background

Upon VA examination in June 1992, the veteran reported a 
popping sensation and then pain in his knees, hips, 
shoulders, low back and elbows.  He indicated that the 
symptoms were worse in damp or cold weather.  Clinical 
evaluation revealed that the joints were not red, hot, 
swollen, or tender.  He had full range of motion of all 
joints.  The assessment was multiple joint pain, possibly 
early rheumatoid arthritis.  

A November 1994 VA outpatient treatment record indicates that 
the veteran was seen for complaints of muscle and joint pain 
and swelling in his arms, hands and knees that was worse in 
the winter.  Range of motion of the joints was clinically 
normal.  There were no deformities or swelling.  The 
assessment was polyarthralgia.  

Private clinical records dated from October 1997 to March 
2000, show that the veteran was seen on various occasions for 
multiple joint pain.  

In a December 1999 letter, J.B.K., M.D. (Dr. K.), reported 
that the veteran had chronic pain in his neck, shoulders, 
pelvic girdle, hips.  The symptoms were worse in the winter.  
The assessment was Gulf War Syndrome.  

Upon VA examination in March 2000, the veteran reported pain 
in his knees, hips, shoulders, pelvis, and ankles that ranged 
from mild to severe.  The pain was worse in the winter and 
sometimes he had swelling in his hands and feet.  X-rays of 
the shoulder and hips were normal.  X-rays of the knees 
showed slight narrowing of the patellofemoral joints.  X-rays 
of the ankles showed a small right plantar calcaneal spur.  
The diagnosis was chronic pain in the hips, knees, ankles, 
shoulders, and pelvis of unclear etiology.  

Upon VA joints examination in June 2002, the veteran reported 
a history of pain in his joints.  Physical examination 
revealed no ankylosis in any of the joints.  Range of motion 
of all the joints was normal, but there was pain on motion.  
He took medication for the pain.  The diagnosis was chronic 
pain in the knees, hips, ankles, and shoulders of unclear 
etiology.  It was noted that the previous X-rays did not show 
any significant abnormalities.  The pain had become more 
noticeable over the past two years.  

Upon VA chronic fatigue syndrome examination in June 2002, 
the veteran reported a history of pain in his joints with 
recent numbness in his extremities.  Range of motion of all 
the joints was normal but with an ache.  He had generalized 
muscle ache and fatigue after even mild exercise and he 
experienced headaches.  His joint pain was partially 
migratory.  He reported depression and sleep disturbances 
that required medication.  The examiner commented that the 
veteran had six positive criteria for chronic fatigue 
syndrome.  It was now difficult for him to do a physical job.  
The diagnosis was chronic fatigue syndrome.  

Upon VA peripheral nerves examination in July 2002, the 
veteran gave a history of significant migratory pain in his 
joints.  There was also some numbness and tingling associated 
with it.  Neurologic evaluation revealed pain in the joints.  
There was no limitation of motion in the joints.  Deep tendon 
reflexes, motor examination, cranial nerves, and cerebellar 
examination were normal.  The diagnosis was migratory 
arthralgia.  

Upon VA chronic fatigue syndrome examination in June 2003, 
the veteran gave a history of complaints of fatigue and 
numbness in his legs and feet, as well as pain in all his 
joints, muscles and back after he was discharged from 
military service.  He also reported memory loss, body aches, 
and general fatigue.  Gradually, the condition had become 
worse, and he had increased numbness in his legs.  Range of 
motion of the joints was normal, but with ache.  Fatigue 
after exercise lasted 24 hours or longer.  He also complained 
of headache and migratory pain in the joints.  A chest X-ray 
was normal.  There were mild degenerative changes in the 
cervical and lumbar spine.  There was a calcaneal spur in the 
right ankle, but X-rays of the hips and shoulders were 
normal.  X-rays of the knees showed varying degrees of 
degenerative changes.  He had depression and sleep 
disturbances.  The diagnosis was chronic fatigue syndrome.  
The examiner commented that the veteran had six positive 
symptoms out of ten to support the diagnosis, including 
generalized muscle aches, weakness, fatigue, headache, 
migratory joint pain, and neuropsychiatric changes.  The 
veteran's disability had gradually worsened and he currently 
had significant functional impairment related with his 
ability to work and with daily activities.  He was no longer 
able to do a physical job, but he now worked as a technician.  

Upon VA fibromyalgia examination in March 2004, the veteran 
reported constant fatigue, numbness in his legs and feet, and 
pain in his joint, muscles and back since he returned from 
the Persian Gulf.  He also had memory loss, headaches, and 
migratory joint pain.  The symptoms were precipitated by 
physical activity, or bad weather.  They had gradually 
worsened.  Medication helped to control the pain, but he 
still had the pain.  Clinical evaluation revealed that the 
condition was active and involved the musculoskeletal joints 
of the entire body.  There were no trigger or tender points, 
and muscle strength was normal.  The diagnoses were 
fibromyalgia and chronic fatigue syndrome.  The examiner 
commented that the veteran had significant functional 
impairment because he was no longer able to do a heavy 
physical job but only a light-duty one.  He stated that the 
veteran's decreased ability for routine activities was 50 
percent compared to his level prior to the illness.  
A.  Initial Rating in Excess of 20 Percent from
April 10, 1992 to June 27, 2002

Initially, the Board notes that the veteran has currently 
been diagnosed with both fibromyalgia and chronic fatigue 
syndrome.  However, since the manifestations of both 
illnesses are the same, i.e., fatigue, joint pain, sleep 
disturbance, etc., separate ratings for each diagnosis would 
constitute pyramiding and therefore may not be assigned.  See 
38 C.F.R. § 4.14; Esteban, supra.  However, the veteran's 
disability may be rated under the Diagnostic Code that is 
most advantageous to him based on the clinical findings 
during the relevant time periods.  

Based on the clinical evidence discussed above, the Board 
finds that an initial rating in excess of 20 percent is not 
warranted for the veteran's service-connected fibromyalgia 
with chronic fatigue syndrome from April 10, 1992 to June 27, 
2002 under either Diagnostic Code 5025 or Diagnostic Code 
6354.  Upon VA examinations in June 1992 and March 2000, the 
veteran reported pain in all of his joints that was worse in 
the winter or damp weather.  In March 2000, it was noted that 
the pain ranged from mild to severe.  He was consistently 
diagnosed with chronic pain in the joints or polyarthralgia.  
With consideration of 38 C.F.R. §§ 4.40, 4.45, the Board 
finds that this level of disability is compatible with the 
20 percent rating for fibromyalgia, that is, the veteran's 
symptoms were episodic and precipitated by environmental 
stress.  The clinical reports during this period of time do 
not show that the veteran's fibromyalgia was constant and 
refractory to therapy.  Consequently, a 40 percent rating is 
not warranted for this time period.  

Additionally, the veteran had not been diagnosed with chronic 
fatigue syndrome during this time period.  He did not report 
debilitating fatigue, cognitive impairments, forgetfulness, 
or confusion, and there was no indication that his symptoms 
restricted his daily activities to 50 to 75 percent for the 
pre-illness level.  Therefore, a higher rating pursuant to 
Diagnostic Code 6354 may not be assigned.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased initial rating 
for fibromyalgia with chronic fatigue syndrome from April 10, 
1992 to June 27, 2002.  Therefore, the claim must be denied.  
See Alemany, supra.  

B.  Initial Rating in Excess of 40 Percent from June 28, 2002

Based on the clinical findings found on VA joints and chronic 
fatigue syndrome examinations on June 28, 2002, the RO 
granted the veteran an increased 40 percent rating for his 
fibromyalgia with chronic fatigue syndrome.  Specifically, 
the findings included widespread musculoskeletal pain with 
associated fatigue, sleep disturbance, stiffness, 
parasthesias, headaches, depression and Raynaud's-like 
symptoms that were constant and refractory to therapy.  This 
is the highest rating available under Diagnostic Code 5025.  
Hence, consideration of 38 C.F.R. §§ 4.40, 4.45 is not 
necessary and a schedular increase is not warranted.  

Additionally, the examiner stated in March 2004, that the 
veteran's ability to complete routine activities was 50 
percent compared to his pre-illness level.  This level of 
disability meets the criteria for a 40 percent rating under 
Diagnostic Code 6354 as well.  The evidence does not show 
that the veteran's daily activities are persistently 
restricted to less than 50 percent of his pre-illness level 
or that he has had periods of incapacitation of at least six 
weeks duration per year.  Therefore, the Board finds that a 
higher rating is not warranted under Diagnostic Code 6354.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased initial rating 
for fibromyalgia with chronic fatigue syndrome from June 28, 
2002.  Therefore, the claim must be denied.  See Alemany, 
supra.  

C.  Extraschedular Rating

Finally, the Board has also considered whether an increased 
evaluation is warranted for the veteran's fibromyalgia with 
chronic fatigue syndrome on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  However, the evidence of record does 
not demonstrate that the disability has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that fibromyalgia with chronic 
fatigue syndrome alone markedly interferes with employment so 
as to render impractical the application of schedular 
standards.  Accordingly, the Board finds that an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1) (2003).  


ORDER

An initial rating in excess of 20 percent for fibromyalgia 
with chronic fatigue syndrome from April 10, 1992 to June 27, 
2002 is denied.

An initial rating in excess of 40 percent for fibromyalgia 
with chronic fatigue syndrome from June 28, 2002 is denied.  


REMAND

As discussed in the Introduction above, the veteran filed a 
notice of disagreement with the effective date assigned for 
the grant of service connection for fibromyalgia with chronic 
fatigue syndrome (formerly designated as chronic pain in the 
hips, knees, ankles, shoulders, and pelvis due to an 
undiagnosed illness).  Subsequently, the RO determined that 
there was clear and unmistakable error in a July 1992 rating 
decision that denied service connection for arthritis or 
rheumatism of the joints and changed the effective date to 
April 10, 1992, the date the veteran's initial claim for 
compensation benefits was received by the RO.  

The Board observes that the veteran was separated from active 
duty on March 31, 1992 and he filed his original claim for 
compensation benefits within one year of his discharge, i.e., 
April 10, 1992.  The effective date of an evaluation and 
award of compensation based on an original claim will be the 
day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
Since error was found in the July 1992 rating decision, it 
appears that the veteran was not awarded the earliest 
possible effective date for the grant of service connection.  
Therefore, the Board finds that the issue remains pending.  
However, he has not been provided with a statement of the 
case pertaining to the issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where a notice of disagreement is filed, but a statement of 
the case has not been issued, the Board must remand the claim 
to the RO to direct that a statement of the case be issued.  
Therefore, the Board finds that the matter must be remanded 
to the RO.  

Accordingly, this case is remanded for the following:  

Provide the veteran and his 
representative with a statement of the 
case pertaining to the issue of 
entitlement to an effective date prior to 
April 10, 1992 for the grant of service 
connection for fibromyalgia with chronic 
fatigue syndrome.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The veteran need take no action until he is notified.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



